Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant on a promissory note, dated 13th November, 1861.
The defendant pleaded to the action, and alleged in his plea that the note was given for the hire of a negro slave named George, belonging to one Newman, who was hired to work in a blacksmith shop, and that the consideration of the note was given for the services of said negro, and that since said note was given the collection of such claims has been declared to contravene the policy of the law; wherefore, he asks that said suit be dismissed.
The plaintiff demurred to the defendant’s plea, on the ground that the seventeenth section of the fifth Article of the Constitution of this State, adopted in 1868, which denies jurisdiction to the Courts of this State of the plaintiff’s demand is in violation of the tenth section of the first Article of the Constitution of the United States, and is void — which demurrer was overruled by the Court, and the plaintiff excepted. The plaintiff’s counsel admitted that under the evidence offered at the trial, that the consideration of the note was for the hire of a slave. The defendant then moved the Court to dismiss the plaintiff’s action, on the ground that the Court had no jurisdiction of the case, which motion was granted by the Court, and the plaintiff excepted.
The seventeenth section of the fifth Article of the Constitution of 1868 declares, that “no Court or officer shall have, *601nor shall the General Assembly give jurisdiction or authority to try, or give judgment on, or enforce any debt, the consideration of which was a slave or slaves, or the hire thereof.” By the tenth section of the first Article of the Constitution of the United States, it is declared, that "no State shall pass any law impairing the obligation of contracts.” The seventeenth section of the fifth Article of the Constitution of 1868, denying to the Courts jurisdiction to enforce the collection of the plaintiff’s debt, not only impaired the obligation of his contract but annihilated and destroyed it, because it denies to him any and all remedy to enforce that obligation against the defendant. The seventeenth section of the fifth Article of the Constitution of 1868, so far as it affects the obligation the plaintiff’s contract in this case, denying to him any and all remedy to enforce it against the defendant, is in violation of the tenth section of the first Article of the Constitution of the United States, and is, therefore, nidi and void.
Let the judgment of the Court below be reversed. (See dissenting opinion of Warner, Judge, in White vs. Hart, 39 Georgia Reports, 307.)